—In a matrimonial action in which the parties were divorced by judgment dated April 7, 1999, the defendant appeals from an order of the Supreme Court, Kings County (Yancey, J.), dated July 19, 1999, which denied her motion, in effect, to enforce stated portions of the divorce judgment, and to hold the plaintiff in contempt for failing to comply with those portions of the judgment.
Ordered that the order is modified, on the law, by (1) deleting the provision thereof denying that branch of the motion which was, in effect, to enforce so much of the judgment as directed the plaintiff to maintain medical insurance coverage for the defendant, and substituting therefor a provision granting that branch of the motion, and (2) deleting the provision thereof denying that branch of the motion which was to hold the plaintiff in contempt of court and substituting therefor a provision denying that branch of the motion with leave to renew in the event that the plaintiff does not pay the arrears he owes for medical premiums in the period fixed by the Supreme Court; as so modified, the order is affirmed, with costs to the defendant, and the matter is remitted to the Supreme Court, Kings County, for computation of the amount of arrears which the plaintiff owes for his failure to pay medical premiums on behalf of the defendant, and to fix the period by which the arrears must be paid.
The parties’ judgment of divorce directed the plaintiff, inter alia, to “keep the defendant wife on his medical insurance for as long as the law permits that to be done pursuant to COBRA.” The Supreme Court erred in its determination that the judgment did not require the plaintiff to pay the monthly COBRA premiums. Accordingly, that branch of the defendant’s motion which, in effect, sought to enforce this provision of the judgment by requiring the plaintiff to pay COBRA premiums on her behalf should be granted. Since the defendant is entitled to payment of these premiums, the matter is remitted to the *598Supreme Court, Kings County, for computation of the amount of arrears due, and to fix the period by which the arrears must be paid. In the event that the plaintiff fails to pay arrears in accordance with the directives of the Supreme Court, the defendant may renew her motion to punish him for contempt. Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.